Citation Nr: 1505294	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-46 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ring finger disability.

2.  Entitlement to service connection for a right small finger disability, as secondary to the right ring finger disability.

3.  Entitlement to service connection for an upper respiratory disability, headaches and traumatic brain injury as secondary to service-connected residuals of a nasal fracture.

4.  Entitlement to a compensable disability evaluation for residuals of a nasal fracture.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for an upper respiratory disability, headaches and traumatic brain injury, as secondary to service-connected residuals of a nasal fracture, has been recharacterized to comport with the evidence of record. Specifically, the reference to "sinusitis" has been expanded to "upper respiratory disability," as the evidence shows that the Veteran has multiple diseases which affect his upper respiratory tract.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The expansion of the issue does not undermine the merits of the claim; thus, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In March 2011 and September 2012, the Board remanded these issues for further development.  The procedural history of the matter is addressed in the Introduction section of those remands and is incorporated herein by reference.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his right ring finger in an altercation with a fellow servicemember, and that the right small finger has a disability that results from the injury to the right ring finger.  

The claims for service connection for disabilities of the right small finger and right fourth finger were denied because there was no evidence of a current disability.  However, in January 2013, the Veteran was treated for pain and decreased range of motion in both his right ring finger and his right small finger at the VA Medical Center (VAMC) in Columbia, South Carolina.  The Veteran's wife also submitted a statement as to her personal observation of the Veteran's difficulties with his fingers since shortly after his discharge from service.  

As there is evidence of a current disability, an in-service event, and a possible link between the two, a VA examination must be scheduled.  See 38 U.S.C.A.                   § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board's September 2012 remand directed that the Veteran undergo a VA examination to determine the current level of severity of his service-connected residuals of a nasal fracture.  The examiner was also directed to determine whether the Veteran's headaches, memory problems and upper respiratory disorder (to include sinusitis) are manifestations of his service-connected nasal fracture residuals, or whether they constitute a separate and distinct disability that is caused or aggravated by the service-connected nasal fracture residuals.  The examiner was also specifically instructed to determine if the Veteran had obstruction of either or both nasal passages and, if so, the percentage of blockage.  

The Veteran underwent the requested examination in April 2013.  The examiner concluded that the Veteran's sinusitis was not related to his service-connected nasal fracture residuals, because nasal fractures do not usually result in sinusitis "unless there is sinus outflow tract obstruction as a result of the fractures.  This is not apparent on the limited sinus CT scan reviewed."  The referenced CT scan is dated July 2009, approximately four years prior to the April 2013 examination; and, according to the examiner, it is "limited."  The reasons for the examiner's reliance upon this limited scan in reaching a conclusion in this regard are unclear.  Additionally, the examiner stated that "the fracture of the nose also should/would not cause headaches or memory problems long term."  It is unclear based on the examiner's language whether he or she considered whether in this particular instance, the Veteran's nasal fracture caused headaches or memory problems.

Moreover, the examiner merely used the check box form to indicate that the Veteran did not have 50 or 100 percent obstruction of the nasal passage, but did expressly determine whether there is any obstruction of either or both nasal passages and, if so, the percentage of such obstruction (other than ruling out 50 or 100 percent obstruction).

The examiner also did not address the symptoms of pain, swelling and nosebleeds that were noted in the 2012 remand and whether they are symptoms of the service-connected residuals of a nasal fracture, other than to note that the nosebleeds "may be" related to the Veteran's use of certain medications.  The terminology "may be" is too speculative to be a probative medical opinion.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The VA examiner also diagnosed the Veteran with chronic rhinitis, in addition to sinusitis.  However, the examiner did not state whether chronic rhinitis is a manifestation of the service-connected nasal fracture residuals, or whether it is a separate and distinct disability that is caused or aggravated by the service-connected nasal fracture residuals.  

For these reasons, the examination report is inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).  

A June 2013 addendum attempted to address some of the inadequacies of the April 2013 examination.  The author of the addendum stated that a nasal fracture is "not expected" to cause sinusitis or memory loss, but did not address the specifics of this Veteran's case.  The physician also failed to address the etiology of the Veteran's chronic rhinitis.  The examiner did provide an adequate rationale as to why the Veteran's headaches are not caused by his service-connected nasal fracture residuals, but did not address whether sinusitis, memory loss, chronic rhinitis or headaches are aggravated by the service-connected disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record as it currently stands is inadequate for purposes of deciding these issues; thus, remand is required.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since October 2008.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination of his right ring finger and right small finger by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has current disabilities of the right ring finger and right small finger.  If so, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that either of these disabilities is related to the Veteran's service.  The examiner must consider the Veteran's reports of injuring his fingers during an altercation with another servicemember in Germany.

If the examiner finds that the Veteran's right ring finger disability is related to his service but that his right small finger disability is not, he or she must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the right small finger is caused by the right ring finger disability.  The examiner must consider the lay statements by the Veteran and his wife, which describe the deformity of his right small finger and state their belief that it is caused by his right ring finger disability.

If not, then the examiner should opine whether the Veteran's right small finger disability is permanently worsened beyond normal progression by his right ring finger symptoms (aggravated).  If the examiner finds that the right ring finger disability aggravates the right small finger disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e. the level of disability prior to the aggravation by the right ring finger disability).

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service connected nasal fracture residuals.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner must state whether a diagnosis of a distinct disability manifested by headaches, memory difficulty, and an upper respiratory disability is warranted.  For any such disability, the examiner must expressly determine whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service.  

If a disability manifested by headaches, memory difficulty, and sinus problems is not related to service, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that such disability is caused by his service-connected nasal fracture residuals.  If not, then the examiner should opine whether any such disability is permanently worsened beyond normal progression by his nasal fracture residuals (aggravated).  If the examiner finds that the nasal fracture residuals aggravate a headache disability, memory disability, and/or sinus disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability (i.e. the level of disability prior to the aggravation by the nasal fracture).

The examiner must specifically address whether the Veteran has obstruction of one or both nasal passages.  If the Veteran has no nasal obstruction, this must be specifically noted in the examination report.  If unilateral or bilateral obstruction is found, the examiner must determine the percentage of obstruction.

The examiner must also address whether the Veteran has symptoms of nosebleeds, swelling and pain, and whether these symptoms are at least as likely as not (50 percent probability or greater) part of or caused by his service-connected residuals of a nasal fracture.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



